EXHIBIT 10.1

 



TRADEMARK AND DOMAIN NAME LICENSE AGREEMENT

 

This Trademark and Domain Name License Agreement (this “Agreement”) is entered
into by and between Riviera Operating Corporation, a Nevada corporation
(“Licensor”), on the one hand, and Riviera Black Hawk, Inc., a Colorado
corporation (“Licensee”), on the other hand. Licensor and Licensee (each, a
“Party,” and, collectively, the “Parties”) agree to the terms herein as of April
26, 2012 (the “Effective Date”).

 

RECITALS

 

A.Monarch Growth Inc., a Nevada corporation (“Buyer”), and Licensor have entered
into a Stock Purchase Agreement along with Riviera Holdings Corporation, a
Nevada corporation, and Monarch Casino & Resort, Inc., a Nevada corporation,
dated as of September 29, 2011 (the "Purchase Agreement"), pursuant to which
Buyer agreed to purchase all of the issued and outstanding stock of Licensee and
Licensee and Licensor agreed to enter into this Agreement.

 

B.Concurrently with the execution of this Agreement, Buyer is purchasing all of
the issued and outstanding stock of Licensee and will concurrently assume the
operation of the Riviera Casino in Black Hawk, Colorado (hereinafter referred to
as the “Black Hawk Casino”).

 

C.Licensor is the owner of trademark rights in the trademarks listed on Exhibit
A attached hereto (collectively, the “Riviera Marks”) and is the owner and
registrant of the domain names rivierablackhawk.com and rivwinners.com (the
“Domain Names”).

 

D.Licensor is willing to license to Licensee the Riviera Marks and the Domain
Names for use at and in connection with the Black Hawk Casino for a transition
period.

 

In consideration of the mutual covenants of the Parties and other valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
Parties agree as follows:

 

TERMS

 

1.GRANT OF LICENSE. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee permission to use the Domain Names for a
website (and the domain name rivwinners.com in connection with email marketing)
and an exclusive (within the town of Black Hawk, Colorado), royalty-free, fully
paid license to use the Riviera Marks, in connection with the operation,
promotion and marketing of the Black Hawk Casino and in connection with goods
and services specifically related to the Black Hawk Casino, for the Term
(defined below). Licensee agrees to operate the Black Hawk Casino pursuant to
this license for the Term in compliance with the terms of this Agreement,
including, without limitation, the Quality Standard (as defined below). Licensee
shall not use the Riviera Marks or the Domain Names in connection with any other
casino, hotel, hotel/casino, business or activities anywhere in the world at any
time, except as expressly permitted in this Agreement. Licensee acknowledges and
agrees that all duties, covenants and obligations of Licensee under this
Agreement are material to Licensor as a condition of granting this license to
Licensee. Licensor specifically reserves all rights not herein granted. Nothing
in the foregoing shall limit Licensor’s right to market goods and services under
the trademark RIVIERA throughout the world; provided however, that for three
years after the Effective Date, Licensor (or its affiliates or licensees other
than Licensee) shall not operate a casino in the state of Colorado using the
trademark RIVIERA.

 

 



-1-

 

 

 



2.TERM. The term of this Agreement shall be for a period of twelve months,
commencing on the Effective Date, (the “Initial Term”) which Initial Term may be
extended for up to an additional six (6) months upon Licensee’s written request
to Licensor, specifying the additional time desired, no later than sixty (60)
days prior to the expiration of the Initial Term (the Initial Term and any
extension, the “Term”). Notwithstanding the foregoing, Licensor shall, for up to
thirty (30) months after the Effective Date of this Agreement, cause the Domain
Names to redirect to the Black Hawk Casino website designated by Licensee and
redirect email sent to the rivwinners.com domain to the email domain designated
by Licensee. Licensor may terminate such redirection on the same basis and in
the same manner as Licensor may terminate this Agreement.

 

3.ASSIGNMENT; NO SUBLICENSING. This Agreement and the licenses granted in this
Agreement may not be assigned by Licensee without the express prior written
consent of Licensor, which consent may be withheld in Licensor’s sole and
absolute discretion. Licensee may not grant any sub-licenses with respect to the
licenses granted in this Agreement to any third parties without the prior
express written permission of Licensor, which permission may be withheld in
Licensor’s sole and absolute discretion.

 

4.QUALITY CONTROL. Licensee acknowledges that providing substandard services and
goods would have an adverse effect upon the reputation of Licensor and the value
of the goodwill represented by the Riviera Marks. Accordingly, Licensor agrees
that it will take no action that dilutes or damages the Riviera Marks, or any
goodwill associated therewith. Further, Licensee shall take no action that
impairs, contests or tends to impair or contest the validity of, or Licensor’s
respective rights, title and interest in and to, the Domain Names or the Riviera
Marks, or the goodwill associated therewith. Licensee agrees to operate, promote
and market the Black Hawk Casino and provide goods and services specifically
related thereto at a level of quality that at least meets the quality of
services and goods provided during the one-year period prior to the Effective
Date at the Black Hawk Casino, and in a manner that fully complies with all
local, state, and federal laws, and regulations (the “Quality Standard”). The
offering of goods or services that are consistent with the Quality Standard does
not require prior approval by Licensor except in the case of a Rebrand Mark
(defined below) as discussed in Section 5 hereof.

 

5.MARKETING MATERIALS. The quality, contents and workmanship of all promotional,
packaging and advertising material containing or bearing the Riviera Marks (the
“Ancillary Materials”) shall at all times be of a high standard, feature proper
usage of the Riviera Marks, and be of such style, appearance and quality as to
be adequate and suited to their exploitation to the best advantage and to the
protection and enhancement of Licensor, the Riviera Marks and the goodwill
pertaining thereto; and no less than the best quality of Ancillary Material used
at the Black Hawk Casino by Licensee’s predecessor in interest during the
one-year period prior to the Effective Date (the “Ancillary Materials
Standard”). The use of Ancillary Materials that are consistent with the
Ancillary Materials Standard does not require prior approval by Licensor.
Notwithstanding the foregoing, any use of or reference to the Riviera Marks in
conjunction with any other trademark for the purposes of introducing or
furthering the rebranding of the Black Hawk Casino under such other trademark
(“Rebrand Mark”) must be approved by Licensor in advance, such approval not to
be unreasonably withheld. Licensee may submit to Licensor templates for
Licensor’s prior written approval of proposed reference to or usage of the
Riviera Marks in conjunction with a Rebrand Mark and, if Licensor approves such
a template, Licensee may use or reference the Riviera Marks in conjunction with
a Rebrand Mark in accordance with that approved template, the Quality Standard,
and the Ancillary Materials Standard, without obtaining Licensor’s further
approval.

 

 



-2-

 

 

 

6.SAMPLES AND INSPECTION. Licensee will supply Licensor, at Licensor’s request,
with samples of the Ancillary Materials and any goods bearing the Riviera Marks.
Licensee agrees to permit Licensor or its representative to conduct periodic
inspections of the Black Hawk Casino in order to determine compliance with this
Agreement. Notwithstanding the foregoing, Licensor’s receipt of sample Ancillary
Materials and goods (or observation during an inspection of the Black Hawk
Casino, goods, services or Ancillary Materials) that do not meet the Quality
Standard or the Ancillary Materials Standard, as applicable, will: (i) not serve
as notice to Licensor by Licensee that any goods or services fail to meet the
Quality Standard or that any Ancillary Materials fail to meet the Ancillary
Materials Standard and (ii) not act as a waiver if Licensor fails to notify
Licensee concerning a failure to meet the Quality Standard or the Ancillary
Materials Standard. If the quality of a particular good or service falls below
the Quality Standard or if the quality of a particular Ancillary Material falls
below the Ancillary Material Standard, Licensee shall use commercially
reasonable efforts to restore such quality. In the event that Licensee has not
taken appropriate steps to restore such quality within thirty (30) days after
the earlier of: (i) written notification by Licensor or (ii) such time as
Licensee otherwise becomes aware of such quality issue, Licensor shall have the
right to remove such good, service or Ancillary Material from the scope of the
license granted in this Agreement, and Licensee shall no longer be permitted to
manufacture, perform, offer, market, distribute or use such good, service or
Ancillary Material under the Riviera Marks. Nothing in the foregoing is intended
to require prior approval of goods, services or Ancillary Materials under the
Quality Standard or the Ancillary Materials Standard except as set forth in
Section 5.

 

7.INTELLECTUAL PROPERTY NOTICES. Licensee agrees to affix to goods and services
bearing the Riviera Marks, and to any Ancillary Materials, such legal notices as
required by Licensor. In addition, wherever appropriate and required by
Licensor, Licensee shall affix the appropriate symbol ® or ™ to any such
material, as well as such other reasonable notice or notices of trademark as
requested by Licensor.

 

8.REGISTRATION. The Parties acknowledge and agree that Licensor has the right,
but not the obligation, to apply for any and all registrations in the United
States and elsewhere for the Riviera Marks under its own name. Licensee agrees
to provide reasonable assistance to Licensor with respect to filing such
applications and obtaining and maintaining the resulting registrations for the
Riviera Marks.

 

9.GOODWILL INURES TO BENEFIT OF LICENSOR. Licensee acknowledges that Licensor is
the owner of the Riviera Marks, including all goodwill associated therewith.
Licensee further acknowledges that its use of the Riviera Marks inures to the
benefit of Licensor and that Licensee shall not acquire any rights therein.
Licensor will retain all right, title and interest in and to the Riviera Marks,
including any goodwill associated therewith, subject to the limited license
granted to Licensee hereunder.

 



-3-

 

 

 

10.WARRANTEES, REPRESENTATIONS, ADDITIONAL COVENANTS AND INDEMNIFICATION.

 

a.            Licensor represents and warrants that it has full right, power and
authority to enter into this Agreement and that it owns all necessary rights in
and to the Riviera Marks and the Domain Names to grant the license under this
Agreement to Licensee. Licensor agrees to defend, indemnify, save and hold
harmless Licensee, its Affiliates and their respective Representatives,
equityholders, successors and assigns from and against any and all costs,
losses, liabilities, damages, claims, demands, expenses, including interest,
penalties, actual and reasonable professional fees (including, but not limited
to, attorneys’ fees) and all amounts paid in investigation, defense or
settlement of any of the foregoing (collectively, “Damages”), paid or incurred,
in connection with, arising out of or resulting from any breach of the
warranties or the inaccuracy of any of the representations set forth in the
foregoing sentence. "Affiliate" means, with respect to any Person, any other
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such
first-mentioned Person. "Person" means an individual, corporation, limited
liability company, partnership (of any kind), association, trust, unincorporated
organization, other entity or "group" (as defined in Rule 13d-5(b)(1)
promulgated under the Securities Exchange Act of 1934, as amended), or
Governmental Entity. "Governmental Entity" means any (i) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature, or any political subdivision thereof, (ii) federal,
state, local, municipal, foreign or other government, or (iii) governmental or
quasi-governmental authority of any nature (including any governmental division,
department, bureau, agency, commission, instrumentality, official, organization,
body or entity and any court, arbitrator or other tribunal). "Representatives"
means, with respect to any Person, the Gaming Representatives, employees,
financial advisors, legal advisors, agents or other representatives of such
Person. "Gaming Representative" means, with respect to any Person, the
directors, officers, key employees, shareholders, members or managers of such
Person, or Persons otherwise holding any ownership interest in such Person.

 

b.            Licensee represents and warrants that it has full right, power and
authority to enter into this Agreement. Licensee agrees that: (i) it shall
comply with all applicable laws and regulations in connection with the use,
manufacture, production, performance, sale, distribution, advertising and
promotion of goods and services relating to, and the use of the Domain Names in
connection with, the Black Hawk Casino; (ii) it shall be solely responsible for
the manufacture, production, performance, sale, distribution, advertising and
promotion of goods and services relating to, and the use of the Domain Names in
connection with, the Black Hawk Casino, and will bear all related costs
associated therewith; (iii) it will conduct itself in a business-like and
professional manner so as not to bring disrepute to the Riviera Marks; (iv) any
actions taken by Licensee in connection with the Riviera Marks and the use of
the Domain Names shall not infringe upon any intellectual property right or
misappropriate any third party trade secret(s) or confidential information; and
(v) it has not taken, and will not take during the Term, any action in conflict
with this Agreement. Licensee agrees to defend, indemnify, save and hold
harmless Licensor, its Affiliates and their respective Representatives,
equityholders, successors and assigns from and against any and all Damages paid
or incurred, in connection with, arising out of or resulting from (x) any breach
of the warranties or the inaccuracy of any of the representations set forth in
this Section 10(b), (y) Licensee’s use of the Riviera Marks or the Domain Names,
or (z) any breach or of failure to perform any covenant or agreement made, or to
be performed, by Licensee in this Agreement.

 

 



-4-

 

 

 

11.IMMEDIATE TERMINATION. Licensor shall have the right to immediately terminate
this Agreement by giving written notice to Licensee in the event that Licensee
does any of the following:

 

a.            files a petition in bankruptcy or is adjudicated a bankrupt or
insolvent, or makes an assignment for the benefit of creditors, or an
arrangement pursuant to any bankruptcy law, or if Licensee is unable to meet its
financial obligations when they become due or discontinues its business or a
receiver is appointed for Licensee or for Licensee’s business and such receiver
is not discharged within thirty (30) days; or

 

b.            breaches any of the provisions of this Agreement relating to the
unauthorized assignment or sublicensing of the Agreement or the licenses granted
in this Agreement; or

 

c.            after receipt of written notice from Licensor, fails to
immediately discontinue the distribution or sale of goods or services or the use
of any Ancillary Materials pursuant to Section 6 hereof; or

 

d.            undergoes a change of control of more than 50% of its outstanding
shares, or merges, consolidates with or into any other corporation or other
entity, or directly or indirectly sells or otherwise transfers, sells or
disposes of all or a substantial portion of its business or assets.

 

Notwithstanding the foregoing, if Licensor elects, in its sole discretion, to
provide Licensee with notice and an opportunity to cure any breach described in
this Section 11, such action will not constitute a waiver of or bar to
Licensor’s right to strictly enforce immediate termination in the future,
without any right to cure, in the event of the same or any other breach.

 

Licensee may terminate this Agreement immediately (or upon the passage of such
time as Licensee otherwise designates) upon written notice to Licensee.

 

12.TERMINATION AFTER NOTICE. In addition to the termination rights set forth in
Section 11, this Agreement may be terminated by either Party upon thirty (30)
days' written notice to the other Party in the event of a material breach of a
provision of this Agreement by the other Party, provided that, during the thirty
(30)-day period, the breaching Party fails to cure such breach.

 

13.EFFECT OF TERMINATION. Upon the expiration or termination of this Agreement,
all of the rights of Licensee under this Agreement shall forthwith terminate and
immediately revert to Licensor (except, in the event of expiration, for
redirection of the Domain Names solely as expressly set forth in this
Agreement), and Licensee shall immediately discontinue all use of the Domain
Names and the Riviera Marks, including discontinuing the use of any trade name
incorporating the Riviera Marks and changing any entity name incorporating the
Riviera Marks and destruction of all Ancillary Materials at no cost whatsoever
to Licensor. Licensee recognizes and agrees that the use of any trademark, trade
name, trade dress or other industrial or intellectual property similar to the
Riviera Marks has the potential to cause significant consumer confusion after
termination or expiration of this Agreement. Therefore, after expiration or
termination of this Agreement, Licensee will not use or adopt the use of any
trademark, trade name, entity name, trade dress or other industrial or
intellectual property that is not just confusingly similar, but similar in any
way to the Riviera Marks.

 



-5-

 

 

 

14.REMEDIES UPON BREACH. In the event that a Party breaches this Agreement, each
Party reserves the right to immediately assert any and all claims against the
breaching Party that it deems appropriate, including, without limitation, taking
action to enforce the Agreement, and/or taking action to obtain or enforce a
judgment against the breaching Party.

 

15.ENFORCEMENT. Licensor shall have the sole right and responsibility to enforce
the Riviera Marks and shall retain 100% of any recovery it obtains in any such
enforcement activity. Licensee, however, will promptly notify Licensor of any
infringement of the Riviera Marks of which it becomes aware and shall reasonably
cooperate with Licensor, at Licensor’s cost, in any such enforcement activity.

 

16.CONFIDENTIALITY. The Parties agree to keep the terms of this Agreement
confidential. This confidentiality provision does not restrict either Party in
any way from making any internal reports or reports to its affiliates or
advisors concerning the terms of this Agreement consistent with its standard
operating procedures and a report to its Board of Directors in a public meeting
or making such disclosure as may be required by law, regulation or the rules of
a stock exchange or trading market.

 

17.GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF TRIAL BY JURY.

 

a.            This Agreement shall be governed by and construed in accordance
with the internal substantive Laws (other than conflicts-of-law principles) of
the State of Nevada. Each Party irrevocably consents to the personal
jurisdiction of the state and federal courts located in the State of Nevada in
connection with any controversy related to this Agreement, waives any argument
that venue in any such forum is not convenient and agrees that any litigation
initiated by any of them in connection with this Agreement shall be venued in a
state or federal court located in Clark County, Nevada.

 

b.            EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND, THEREFORE, EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF THE WAIVERS, (ii) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (iii) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

 

 

-6-

 



 

 

 

18.NOTICES. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (a) on the date of delivery, if delivered
by hand or sent by fax (which is confirmed) or e-mail (which is confirmed),
(b) on the first Business Day following the date of dispatch by a nationally
recognized private overnight courier service, or (c) on the fifth Business Day
following the date on which it was deposited in the U.S. mail, postage prepaid,
if mailed by registered or certified mail (return receipt requested), to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice):

 

if to Licensee, to:

 

Monarch Casino & Resort, Inc.

Executive Offices

3800 South Virginia Street

Reno, Nevada 89502

Attention: John Farahi

Fax: (775) 332-9171

Jfarahi@atlantiscasino.com

 

with a copy to (which shall not constitute notice):

 

Greenberg Traurig, LLP

3773 Howard Hughes Parkway, Suite 400N

Las Vegas, Nevada 89169

Attention: Michael J. Bonner

Fax: (702) 549-2728

Bonnerm@gtlaw.com

 

if to Licensor, to:

 

Riviera Operating Corporation

2901 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: Tullio J. Marchionne

Fax: (702) 794-9560

tmarchionne@theriviera.com

 

with a copy to (which shall not constitute notice):

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Attention: Kevin A. Cudney

Fax: (303) 223-1111

kcudney@bhfs.com

 

19.INTERPRETATION. When a reference is made in this Agreement to Sections or
exhibits, such reference shall be to a Section or exhibit of this Agreement
unless otherwise indicated. All exhibits to this Agreement are incorporated
herein by reference. Whenever the words "include," "includes" or "including" are
used in this Agreement, they shall be deemed to be followed by the words
"without limitation." The words "hereof," "herein" and "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. The phrase "made
available" in this Agreement shall mean that the information referred to has
been made available if requested by the Party to whom such information is to be
made available.

 

 



-7-

 

 

 

20.HEADINGS. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

21.ENTIRE AGREEMENT. This Agreement and all documents and instruments referred
to in this Agreement constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter of this Agreement. The Parties make no
representations or warranties to each other, except as contained in this
Agreement, and any and all prior representations and warranties made by any
Party or its representatives, whether verbally or in writing, are deemed to have
been merged into this Agreement, it being intended that no such prior
representations or warranties shall survive the execution and delivery of this
Agreement.

 

22.SEVERABILITY. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any Party or provision shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions of this Agreement, unless such a
construction would be unreasonable.

 

23.BINDING EFFECT; PARTIES OF INTEREST. This Agreement shall be binding upon and
inure solely to the benefit of each Party and their respective successors and
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement except as expressly provided in
this Agreement, including in Section 10 (which, from and after the Effective
Date, shall be for the benefit of each indemnified Person set forth in Section
10).

 

24.MUTUAL DRAFTING. Each Party has had full opportunity to review and consider
the contents of this Agreement. All of the terms contained in this Agreement,
including the Recitals concerning the intentions of the Parties and the purpose
of this Agreement, are material terms. Each Party has participated in the
drafting of this Agreement, which each Party acknowledges is the result of good
faith negotiations among the Parties. In the event any ambiguity or question of
intent arises, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

25.AMENDMENT. This Agreement may be amended by Licensor and Licensee; provided,
however, that such amendment is effected by an instrument in writing signed on
behalf of each of Licensor and Licensee.

 

 



-8-

 

 

 

26.EXTENSION; WAIVER. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the Party or Parties entitled
to the benefit thereof. Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in a written instrument
signed on behalf of such Party. The failure of any Party to enforce at any time
any provision of this Agreement shall not be construed to be a waiver of such
provision, nor in any way to affect the validity of this Agreement or any Party
or the right of any Party thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement shall be held to constitute a waiver
of any other or subsequent breach.

 

27.FACSIMILE SIGNATURES; COUNTERPARTS. This Agreement may be executed by
facsimile and in one or more counterparts, and by the different Parties in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

 

28.FEES AND EXPENSES. The Parties shall bear their own legal fees and costs
incurred in the negotiation of this Agreement and prior to the execution of this
Agreement. However, in the event that legal action ensues to compel performance
of this Agreement, the prevailing party shall be entitled to an award of the
reasonable costs and attorney’s fees incurred in such action.

 

29.ACKNOWLEDGEMENT. Each Party acknowledges that it has read this Agreement,
understands it and agrees to be bound by its terms, that it has had the advice
of counsel with respect to this Agreement, that it has the capacity and right to
enter into this Agreement, and that it accepts the duties, obligations,
privileges and rights granted hereunder.

 

 



-9-

 

 



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed by
their respective duly authorized officers as of the Effective Date.

 

Licensor: Licensee     Riviera Operating Corporation Riviera Black Hawk, Inc.  
  By: /s/ Andy Choy By: /s/ Ronald Rowan Name: Andy Choy Name: Ronald Rowan Its:
President and Chief Executive Officer Its: Treasurer

 

 





 

 



EXHIBIT A

 

Riviera Marks

 

1. RIVIERA (US Trademark Registration No. 2090347

 

2. [image_002.jpg]  (US Trademark Registration No. 3388841)

 

3.  [image_003.jpg](US Trademark Registration No. 2389433)

 



4. The word mark RIVIERA and the two stylized RIVIERA marks referenced above
each in conjunction with the phrase BLACK HAWK

 

5. THE RIV

 

6. LIVE AT THE RIV

 

7. WIN AT THE RIV

 

8. WIN AT THE RIV (Stylized)

 

9. RIVIERA PLAYER'S CLUB

 

10. R Logo -- Stylized "R" (without a circle)

 

11. R Circle Logo -- Stylized "R" inside a circle

 

12. R PLAYER'S CLUB -- featuring the R Circle Logo

 

13. RIVWINNERS

 

14. RIV WINNERS

 



11

 

 

 

